                   Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


 __________________________________________
                                                          )
SILVIA JULIANO FORERO MUNOZ,                              )       CIVIL ACTION NO:
individually and on behalf of all others                  )
similarly situated,                                       )
                                                          )
              Plaintiff,                                  )       Filed Electronically
                                                          )
 v.                                                       )
                                                          )
 AU PAIR CARE, INC., INTRAX, INC. d/b/a                   )       DATE: JANUARY 30, 2020
 AUPAIRCARE, MARCIE SCHNEIDER, and                        )
 DOES 1–10,                                               )       Removed from the Superior Court
                                                          )       Middlesex County, Massachusetts,
              Defendants.                                 )       2081CV00082

   DEFENDANTS’ NOTICE OF REMOVAL OF ACTION PURSUANT TO THE CLASS
          ACTION FAIRNESS ACT, 28 U.S.C. §§ 1332(d), 1446, AND 1453

              Pursuant to 28 U.S.C. §§ 1332(d), 1446, and 1453, the Defendants, Au Pair Care, Inc.,

 Intrax, Inc. d/b/a AuPairCare (collectively “APC”), Marcie Schneider (Defendant Schneider)

 (together with APC the “Defendants”), and Does 1–10 (collectively the “Individual Doe

 Defendants”), hereby give notice of the removal of this civil action captioned Silvia Juliano Forero

 Munoz, et al. v. Au Pair Care, Inc., et al., Case No. 2081CV00082, from the Superior Court of

 Middlesex County, Commonwealth of Massachusetts, to the United States District Court for the

 District of Massachusetts. In support of this Notice of Removal, APC and Defendant Schneider

 state as follows:

      I.      GROUNDS FOR REMOVAL—CLASS ACTION PURSUANT TO THE CLASS
              ACTION FAIRNESS ACT (“CAFA”) (28 U.S.C. § 1332(d))

           1. The Defendants remove the above-entitled state court action to this Court, pursuant to 28

              U.S.C. §§ 1332(d), 1446, and 1453, because this action is subject to removal under CAFA



                                                      1
               Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 2 of 11



         as a civil class action involving an amount in controversy exceeding five million dollars

         ($5,000,000), exclusive of interest and costs, whereby the number of members of the

         proposed plaintiff class exceeds 100, and at least one member of the plaintiff class is

         diverse from at least one defendant. See 28 U.S.C. § 1332(d) (providing that district courts

         have original jurisdiction over class actions where: (1) the matter in controversy exceeds

         the sum of $5,000,000, exclusive of interest and costs, § 1332(d)(2); (2) any member of a

         class of plaintiffs is a citizen of a State different from any defendant, § 1332(d)(2)(A); and

         (3) the number of members of all proposed plaintiff classes in the aggregate exceeds 100,

         § 1332(d)(5)).

II.      PLEADINGS, PROCESS, AND REQUIREMENTS FOR REMOVAL

      2. On or about January 9, 2020, the Plaintiff, Silvia Juliano Forero Munoz (hereinafter

         “Munoz” or “Plaintiff”) commenced this civil action by filing a Class Action Complaint

         (hereinafter, “Complaint”), assigned Case Number 2081CV00082, in the Superior Court

         of Middlesex County, Commonwealth of Massachusetts (hereinafter, “State Court

         Action”), a court within this judicial district. The Complaint is attached hereto as Exhibit

         1.

      3. On or about January 9, 2020, the Plaintiff filed with the Superior Court of Middlesex

         County, Massachusetts, a Civil Action Cover Sheet, which provides that the Plaintiff was

         filing a Wage Act claim against the Defendants. The Civil Action Cover Sheet is attached

         hereto as Exhibit 2.

      4. Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed within 30 days after

         the receipt by the Defendants, through service, the initial pleading setting forth the claim

         for relief upon which such action is based.



                                                   2
            Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 3 of 11



   5. Removal of this action to the United States District Court for the District of Massachusetts

       is proper, because this case is pending in the Superior Court of Middlesex County, which

       is embraced within the District of Massachusetts. See 28 U.S.C. § 1441(a); 28 U.S.C. §

       124(b)(2).

   6. Written notice of the filing of this Notice of Removal will be given promptly to the Plaintiff

       and a copy of the Notice of Filing of Notice of Removal of Action will be filed with the

       Clerk of Superior Court of Middlesex County, Commonwealth of Massachusetts, as

       required by 28 U.S.C. § 1446(d).

III.   THE REQUIREMENTS OF CAFA REMOVAL ARE MET

          a. There is Minimal Diversity of Citizenship

   7. This action is between multistate parties satisfying the minimal diversity of citizenship

       requirement under CAFA. Minimal diversity of citizenship exists under CAFA in the

       following circumstances: (1) any member of a class of plaintiffs is a citizen of a state

       different from any defendant; (2) any member of a class of plaintiffs is a foreign state or a

       citizen or subject of a foreign state and any defendant is a citizen of a state; or (3) any

       member of a class of plaintiffs is a citizen of a state and any defendant is a foreign state or

       a citizen or subject of a foreign state. 28 U.S.C. § 1332(d)(2). A corporation for purposes

       of CAFA removal is considered a citizen of any state in which it is incorporated and in

       which it has its principal place of business. 28 U.S.C. § 1332(c)(1).

   8. The State Court Action alleges that Munoz is a citizen and resident of Massachusetts.

       (Complaint ¶ 1.)




                                                 3
         Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 4 of 11



9. The State Court Action further alleges that Defendant Au Pair Care, Inc. is a California

   corporation with its principal place of business in San Francisco, California. (Complaint ¶

   2.)

10. The State Court Action alleges that Defendant Intrax, Inc. d/b/a AuPairCare is a corporate

   entity with its principal place of business in San Francisco, California, and that Intrax, Inc.

   and Au Pair Care, Inc. are affiliates, subsidiaries, and/or alter egos of one another.

   (Complaint at ¶ 3.)

11. The State Court Action alleges also that Defendant Marcia Schneider is Au Pair Care, Inc.’s

   President. (Complaint at ¶ 4.) Ms. Schneider is a resident of California.

12. The State Court Action alleges that Defendants Does 1–10 are Au Pair Care, Inc.’s

   treasurer and other officers with management of the company and liable for unpaid wages

   pursuant to M.G.L. c. 149, § 148, whose have not yet been identified. (Complaint at ¶ 5.)

13. Plaintiff brings her claim for relief on behalf of herself and the proposed class defined as

   follows: “former or current au pairs who were employed by APC to participate in the au

   pair program in Massachusetts.” (Complaint at ¶ 46.)

14. Consequently, the Plaintiff seeks to limit class certification to members of a class

   containing only Massachusetts citizens.

15. APC is not organized under the laws of Massachusetts and does not maintain its principal

   place of business in Massachusetts. In fact, APC is a company registered and organized

   under the laws of California, with its principal place of business located in California.

16. The Individual Defendants are citizens of California. (See Ex. 2.)




                                             4
         Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 5 of 11



17. Therefore, the Plaintiff and the proposed class is of a different citizenship than the

   Defendants, and minimal diversity exists, thereby satisfying the first requirement of 28

   U.S.C. § 1332(d)(2) for CAFA removal.

       b. The Amount in Controversy Exceeds $5,000,000

18. Under 28 U.S.C. § 1332(d)(2), district courts have original jurisdiction over class actions

   where the matter in controversy exceeds the sum of $5,000,000, exclusive of interest and

   costs. When the complaint does not claim a specific amount of damages, removal from

   state court is proper if it is facially apparent from the complaint that the amount in

   controversy exceeds the jurisdictional requirement. 28 U.S.C. § 1446(c)(2); Dart Cherokee

   Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 503, n.1 (2014) (applying § 1446(c)(2)

   to CAFA case). If the amount in controversy is not facially apparent from the complaint,

   the court should then look to the notice of removal. Id. at 553 (“when a defendant seeks

   federal-court adjudication, the defendant’s amount-in-controversy allegation should be

   accepted when not contested by the plaintiff or questioned by the court”).

19. “In any class action, the claims of the individual class members shall be aggregated to

   determine whether the matter in controversy exceeds the sum or value of $5,000,000,

   exclusive of interest and costs.” 28 U.S.C. § 1332(d)(6); see, e.g., Cappuccitti v. DirecTV,

   Inc., 623 F.3d 1118, 1122 (11th Cir. 2010) (district court had subject matter jurisdiction

   over class action brought on behalf of over 100 persons whose claims, in aggregate,

   exceeded $5 million, even though no single plaintiff’s claim exceeded $75,000).

20. Here, removability of this action is supported based on the allegations and potential

   damages resulting from the causes of actions raised in the Complaint.




                                            5
         Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 6 of 11



21. In her Complaint, the Plaintiff purports to assert a cause of action for violation of the

   Massachusetts Wage Law, Mass. Gen. Law ch. 149 § 148 and ch. 151 § 1A. (Complaint at

   ¶ 54.)

22. In her Complaint, the Plaintiff asserts that:

       a. “Plaintiff is a member of the Class.” (Complaint at ¶ 47.)

       b. “The members of the Class are so numerous that individual joinder of all Class

            members if impracticable.      On information and belief, the Class consists of

            approximately 500 au pairs. The precise number of Class members and their

            addresses are readily ascertained from APC’s records. Class members may be

            notified of the pendency of this action by recognized, Court-approved notice

            dissemination methods, which may include U.S. mail, electronic mail, Internet

            postings, and/or published notice.” (Complaint at ¶ 48.)

       c. “This action involves common questions of law and fact, which predominate over

            any questions affecting individual Class members. Common questions of law and

            fact, include, but are not limited to, whether Defendants are the au pairs’ employer

            and whether the au pairs are entitled to Massachusetts wages.” (Complaint at ¶

            49.)

       d. “Plaintiff’s claims are typical of the claims of the Class because she and the other

            members of the Class were engaged in the same APC program and engaged in the

            same type of au pair placement in Massachusetts.” (Complaint at ¶ 50.)

       e. “Plaintiff is an adequate Class representative because her interests do not conflict

            with the interests of the other members of the Class she seeks to represent; she have




                                              6
        Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 7 of 11



           [sic] retained counsel competent and experienced in class action litigation; and she

           intends to prosecute this action vigorously.” (Complaint at ¶ 51.)

       f. “A class action is superior to any other available means for the fiar and efficient

           adjudication of this controversy, and no unusual difficulties are likely to be

           encountered in the management of this class action. The damages or other financial

           detriment suffered by Plaintiff and the other members of the Class are relatively

           small compared to the burden and expense that would be required to individually

           litigate their claims, so it would be impracticable for the Class members to

           individually seek redress for Defendants’ wrongful conduct. Even if the Class

           members could afford individual litigation, the court system could not.

           Individualized litigation creates a potential for inconsistent or contradictory

           judgments, and increases the delay and expense to all parties and the court system.

           By contrast, the class action device presents far fewer management difficulties, and

           provides the benefits of single adjudication, economy of scale, and comprehensive

           supervision by a single court.” (Complaint at ¶ 52.)

23. The Civil Action Cover Sheet that the Plaintiff filed in this case contains a Statement of

   Damages Pursuant to Mass. Gen. Laws ch. 212, § 3A, within which the Plaintiff claims

   $10,000,000 in damages. (See Ex. 3.)

24. Moreover, the aggregate recovery sought by Plaintiff for herself and on behalf of the

   proposed Class would result in an amount in controversy exceeding $5,000,000.00, as

   described further below.




                                            7
         Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 8 of 11



25. The Plaintiff alleges that “APC failed to pay Plaintiff and members of the Class wages and

   overtime wages to which they are entitled” in violation of the Massachusetts Wage Law.

   (Complaint at ¶¶ 55–56.)

26. The current minimum wage in Massachusetts is $12.75 per hour. See Mass. Gen. Law ch.

   151, § 1. That equates to $510 per week for a 40-hour work week.

27. For hours worked in excess of 40 per week, Massachusetts law provides for a rate of pay

   one and one half times the normal rate of pay. See Mass. Gen Laws ch. 151, § 1A.

28. The Plaintiff alleges that “APC advertises to and informs host families that they can obtain

   up to 45 hours per week of childcare at a rate substantially less than Massachusetts

   minimum wage.” (Complaint at ¶ 23.)

29. The Plaintiff alleges that au pairs were paid a weekly stipend of, at most, $195.75.

   (Complaint at ¶¶ 20, 24.)

30. The Plaintiff alleges also that Massachusetts passed a Domestic Workers’ Bill of Rights

   (“DWBOR”) in 2014, which provided certain protections to au pairs, such as entitlement

   to minimum wage and overtime laws. (Complaint at ¶¶ 26–27.)

31. The Plaintiff alleges that APC knew the DWBOR was in effect. (Complaint at ¶ 28.)

32. The Complaint alleges that the Plaintiff and Class Members are entitled to minimum and

   overtime wages in accordance with the Massachusetts Wage Law, as well as, inter alia,

   treble damages. (Complaint at ¶ 56.)

33. If the Court subtracts the $510 minimum wage rate from the alleged stipend of $195.75, it

   will arrive at a difference of $314.25 per week.

34. Therefore, if the Plaintiff sought to recover for 12 weeks of work, that would equal

   approximately $3,771.00.



                                             8
        Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 9 of 11



35. If the Court awarded treble damages, the Plaintiff’s recovery would be approximately

   $11,313.00.

36. When that amount is added to the entire class, the amount in controversy becomes

   $5,656,500 for just 12 weeks of work.

37. The Plaintiff also made a demand of $20,000 to resolve her claims. See Toro v. CSX

   Intermodal Terminals, Inc., 199 F. Supp. 3d 320, 323 (D. Mass. 2016) (“An initial

   settlement demand can be an ‘other paper’ if is it the first document that informs the

   defendant that the case is removable”); see also Romulus v. CVS Pharmacy, Inc., 770 F.3d

   67, 78 (1st Cir. 2014) (noting that “[c]orrespondence from the plaintiff to the defendant

   concerning damages can constitute an ‘other paper’ for purposes of Section 1446(b)(3),”

   and “triggers the 30-day clock if it is the first document in which the plaintiff puts the

   defendant on notice that the criteria for removal are met.”).

38. If that amount is applied to each Class Member, the amount in controversy becomes

   $10,000,000.

39. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1332(d) and 1453

   because this action is subject to CAFA removal as a civil class action involving an amount

   in controversy exceeding five million dollars ($5,000,000), exclusive of interest and costs,

   whereby the number of members of the proposed plaintiff class exceeds 100 or more

   members and at least one member of the plaintiff class is diverse from at least one

   defendant. 28 U.S.C. § 1332(d).

40. The Defendants have complied with the applicable procedural requirements of 28 U.S.C.

   § 1446 and the Federal Rules of Civil Procedure.




                                            9
        Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 10 of 11



41. Pursuant to Local Rule 81.1(a), Defendants will ensure that the state court record is filed

   with the Court.

42. In filing this Notice of Removal, the Defendants do not waive any objections that they may

   have as to service, jurisdiction or venue, or any other defenses or objections they may have

   to this action. Further, the Defendants intend no admissions of fact, liability or law by this

   Notice of Removal, and expressly reserve all applicable defenses, motions, right to

   arbitrate, and pleas.

43. For the reasons contained herein, this Court has jurisdiction of this action to its conclusion

   and final judgment, to the exclusion of any further proceedings in the Superior Court of

   Middlesex County, Massachusetts.

                                           Respectfully Submitted,

                                           DEFENDANTS,
                                           AU PAIR CARE, INC., INTRAX, INC.
                                           MARCIE SCHNEIDER, and DOES 1–10

                                           By:/s/ Nancy Kelly, Esq.
                                           Nancy Kelly, Esq. (Federal Bar No. 543972 )
                                           Gordon & Rees, LLP
                                           21 Custom House Street, 5th Floor
                                           Boston, MA 02110
                                           (857) 504-2023
                                           nkelly@grsm.com




                                             10
            Case 1:20-cv-10184 Document 1 Filed 01/30/20 Page 11 of 11



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2020, I electronically filed the foregoing Notice of
Removal with the Clerk of Court using the CM/ECF system, and have served same by depositing
a copy thereof in a postpaid wrapper in a post office or official depository under the exclusive care
and custody of the United States Post Office Department, properly addressed to the parties as
follows:


Nicholas J. Rosenberg, Esq.
Josh Gardner, Esq.
GARDNER & ROSENBERG, P.C.
One State Street, Fourth Floor
Boston, MA 02109
nick@gardnerrosenberg.com


                                                      /s/ Nancy Kelly, Esq.
                                                      Nancy Kelly, Esq.




                                                 11
